Title: To George Washington from James Mitchell Varnum, 23 August 1781
From: Varnum, James Mitchell
To: Washington, George


                        
                            Sir
                            August 23d 1781.
                        
                        Your Excellency’s Letters to Congress inclosing the Memorial from the Officers of the Rhode Island and
                            Connecticutt Lines, respecting Promotions in their District to the Rank of Brigadier General, is before the Committee
                            mentioned in my Letter of the 20th instant. Upon the present Arrangement their Claim appears well founded; But should the
                            proposed Alteration take Place, Promotions will probably be deferred. However, I am confident your Excellency’s Sentiments
                            upon these Subjects will have essential influence. I have the honor of being &c.
                        
                            J.M. Varnum
                        
                    